DETAILED ACTION
Status of Claims 
This is a second office action on the merits in response to the application filed on11/14/2018. 
Claims 1-20 are currently pending and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the article claims and the Fig. 1 embodiment in the reply filed on 10/29/19 is acknowledged.  The traversal is on the ground(s) that there is a misunderstanding of applicant’s invention and that there is no serious burden on the examiner with regard to the different embodiments being claimed.  This is not found persuasive because:
1.  As to the understanding of the applicant’s invention there is no misunderstanding on the examiner’s part.  The examiner is not asserting that the applicant has disclosed the invention as being used for different purposes.  The examiner has only noted that the device is capable of being used for another and materially different purpose.  Because it can be used in a different process restriction is proper.
2.  As to the election of a species for examination purposes, because six different possible embodiments have been disclosed and claimed a serious burden would be placed on the examiner.  Therefore an election of species requirement is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12, 15, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and process, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/29/19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

Claims 1, 4-8, 11, 14, 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lattin (US 2016/0107078 A1) in view of Koralia (US 2007/0132186 A1) and Honein (US 9,124,196 B1).

Lattin discloses a game kit comprising a receptacle target 100 having a permanent magnet 101 encapsulated by a protectively encapsulating cover piece 103.  A plurality of ferromagnetic game pieces 400 which may be in the form of a bottle cap is included in the game kit, ¶56. The size and shape of the receptacle target and the strength of the magnet may be modified as desired as disclosed at ¶39.  As such, absent a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to have used dimensions and a magnet strength such as that claimed depending on the size of the target and magnetic strength desired in the game to receive a game piece tossed at the target, (claims 1, 2, 7, 8).  Furthermore, Koralia teaches dimensions of a target as claimed.  See Koralia noting [0005].  And Honein teaches a field strength of 0.4 Tesla or greater.  See Honein 3:3-12.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Lattin to include the teaching of Koralia and Honein as the size of the target and the strength of the magnetic field is a result effective variable.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Lattin to include the target size as taught by Koralia and the magnetic field strength as taught by Honein to obtain optimal ranges by routine experimentation. (claims 1, 2, 7, 8)
With regard to claim 4, the receptacle target may be a cylindrical shape as shown in Fig. 3 and the size may be varied as desired as disclosed at ¶39 which would include a circular disk shape.
Concerning claim 5, note Fig. 8 which shows the game pieces adhered to a side of the receptacle target.
Regarding claim 6, the examiner takes official notice that neodymium permanent magnets are commonly known.  It would have been obvious to one of ordinary skill in the art to have used such as Lattin’s magnet depending on what was most readily available or cost effective.
With regard to claim 11, Lattin’s receptacle target may be colored, (¶41) which is a form of indicia.
Concerning claim 14, note Fig. 3 which shows the target made of two pieces 101, 102 that are symmetrical or asymmetrical fastened together.
Regarding claim 16, as disclosed at ¶41, the cover piece 103 may have different properties as desired.  As such it would have been obvious to one of ordinary skill in the art to have used a thickness such as that claimed depending on the attachment properties for the game pieces that was desired.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lattin (US 2016/0107078 A1) in view of Koralia (US 2007/0132186 A1), Honein (US 9,124,196 B1) and Blount (US 5,265,885 A).
Lattin discloses the claimed game kit as explained in the claim 1 rejection with the exception of the instructions.  However, it is commonly known to include instructions with games as typified by Blount in the Abstract.  It would have been obvious to one of ordinary skill in the art to have included rules or instructions with Lattin’s game as well to instruct the players as to the game play.

Claims 9-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lattin (US 2016/0107078 A1) in view of Koralia (US 2007/0132186 A1), Honein (US 9,124,196 B1) and O’Grady (US 4,305,587 A).

Lattin discloses the claimed device as explained in the claim 1 and 2 rejections above with the exception of the disclosure of wood or plastic to form the target.  However, it is known in the art to use wood or plastic to form a magnetic target as disclosed by O’Grady at Col. 2, lines 33-36 to reduce weight.  It would have been obvious to one of ordinary skill in the art to have used the same materials for Lattin’s target for the same reason.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lattin (US 2016/0107078 A1) in view of Koralia (US 2007/0132186 A1), Honein (US 9,124,196 B1) and Kim (US 2012/0248702 A1).

Lattin discloses the claimed device as explained in the claim 1 rejection with the exception of the luminescent component.  However, as disclosed by Kim (note Abstract) it is known in the art to provide a fluorescent of “luminescent” material on the magnetic target.  It would have been obvious to one of ordinary skill in the art to have provided such a material with Lattin’s target as well so that it could be used in low light conditions.
Response to Arguments
The applicant argues against the Koralia reference.  The applicant argues against the Honein reference.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
No inventor would find guidance Koralia or Honein to create my invention.
The applicants claims are directed towards a game kit which includes a receptacle for catching ferromagnetic game pieces.  The primary reference Lattin is also directed towards a game kit which includes a receptacle for catching ferromagnetic game pieces.  The use of a plurality of ferromagnetic game pieces with the receptacle is well known as shown in the included rejections.  The encapsulation of the magnets is well known as shown in the Lattin reference (See Figure 4A) which shows 101 encapsulated in 100 the target.  The specifics as to the dimensions and magnetic strength are variable well known to be optimized in the art.  As such, the cited art of record would provide a road map to which a person of ordinary skill in the art would be able to achieve the applicant’s claimed invention.
The Koralia and Honein references are Non-Analogous Art.  
In response to applicant's argument that Koralia and Honein is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the Koralia and Honein reference are directed towards a game or entertainment and reasonably pertinent to the particular problem with which the applicant was concerned.
Koralia and Honein are not prior art.
The Koralia and Honein reference are prior art.  Both predate the applicant’s effective data and provide guidance to a person of ordinary skill in the art.  Both are in similar fields of endeavor and show what was known prior to the effective date of the instant invention.
The examiner has not given any reason to combine Lattin with Koralia and Honein.  The examiner has not articulated reasoning with some rational underpinning to combine Lattin with Koralia and Honein.
The examiner utilizes obviousness of similar ranges, amounts and proportions (See MPEP 2144.05) as routine optimization as reasoning for combining references through the citation to In re Aller.  The Koralia and Honein references are used to show that the optimization of these parameters are well known in the art and it would have been obvious to one of ordinary skill in the art to optimize these parameters through routine optimization.
The Lattin reference cannot be combined with Koralia or Honein.  Inoperable dangerous device results from combining Lattin with Koralia and Honein.
The examiner does not find persuasive evidence on the record to prove that the Lattin reference cannot be combined with Koralia or Honein or that the resulting device would be inoperable.  All these references are directed towards game kits or devices used in entertainment and/or games.  Optimizing the parameters based on the Koralia or Honein reference would not render the references inoperable.
The prior art doesn’t teach a permanent magnet encapsulated within the receptacle target in a fixed position.
The Lattin reference at Figure 4A shows the magnets 101 incapsulated within 100.  The magnets are then in a fixed position within 100.
The Lattin reference does not disclose any parameters…?
The routine optimization of the parameters is an indication of obviousness.  The Lattin reference may be silent with regards to the specific parameters, however the Koralia and Honein reference teach these parameters as parameters known to be optimized.  As such, the combination would teach the claimed parameters through routine optimization.
Lattin teaches materials of unspecified properties in devices that are failed experiments or require undue experimentation.
The examiner finds no persuasive evidence on the record which proves that the Lattin device is a failed experiment or required undue experimentation.  The properties as claimed are accounted for through the citation to In re Aller and the disclosure of such properties in the cited art of record.
Lattin is non-enabling and is not prior art available under 103 and cannot support a 35 USC 103 rejection. 
Because the obviousness standard requires prior art to teach, failed experiments to inoperative inventions are not considered prior art.  Non-enabling inventions should not be considered prior art.  Failed experiments are irrelevant as prior art and cannot be used in a obviousness rejection.
The examiner finds no persuasive evidence on the record to show that Lattin is non-enabling and as such not available as prior art under 103.  As shown in the rejection, the specific parameters for the size and magnetic strength are known parameters which can be optimized.
Magnetic material properties and behaviors are not predictable without specific magnetic parameters known, there are a huge variety of magnetic behaviors in different materials.
The use of specific magnetic strengths is well known to be optimized in the art.  Multiple gaming devices utilize magnets to connect one element to another wherein the strength of the magnets needs to be optimized so that they can stay connected when in contact as well as be separable when desired.  The strength of the magnet and the optimization of such strength is known to be optimized in the art as taught in Lattin (see [0039] and Honein (see 3:3-12).
Lattin reference has no teachings as to materials, geometry, magnetic strength, magnetic flux, magnetic flux direction are all important.
The claimed materials, geometry, magnetic strength/flux/flux direction are taught in the prior art either explicitly or through routine optimization and known preferred materials as asserted in the rejection(s).
Lattin is directed to an abstract idea of a three-dimensional object of unspecified dimensions, all physical objects are three-dimensional.  Lattin tries to patent abstract ideas of a three-dimensional object of unspecified dimensions, all physical objects are three-dimensional, and the lattin reference tries to patent natural laws of nature and violations of natural laws of nature.
The Lattin reference clearly teaches a toy or game which can be used to catch a bottle cap with a magnet.  This is not an abstract idea.  The specific dimensions are known to be optimized in the art through routine optimization and as taught by the cited art of record.
Figure 6C shows magnetic monopoles a magnet with only a pole.  All known magnets are dipole.  The Lattin reference teaches magnetic monopoles.
Lattin at Figure 6C clearly shows a north and south pole for the magnet.  
The Lattin reference requires undue experimentation and is a Non enabling reference.  
As noted above, the examiner finds no persuasive evidence on the record to prove that the Lattin reference requires undue experimentation and is non-enabling.  The selection and optimization of the magnet strength needed to catch bottle caps is not undue experimentation.  The lack of a specific magnetic strength, flux or flux direction does not render the reference non-enabling.
Lattin teaches away from my claims, teaching exposed magnets movable magnets.
As argued above, the Lattin reference at Figure 4A shows magnets encapsulated in item 100.  As such, the Lattin reference does not teach away from the claims.
The Lattin reference limitations have no meaningful structure to make a complete operative device.  The structure is not a “complete operative device” violates 35 USC 112 “has no clear structure and does not present a meaningful assembly to make or use.”  Lattin reference prosecution file no clear structure and does not present a meaningful assembly to make or use.
The examiner finds no persuasive evidence on the record to provide that Lattin is not a complete operative device that has no clear structure and does not present a meaningful assembly to make or use.  The Lattin reference clearly teaches a toss game using magnets to catch items such as bottle caps.
The single reference obviousness rejection is using impermissible hindsight to broaden the scope of the Lattin reference into a de facto anticipation reference that does not even anticipate all my claim elements.
The rejections are based on 35 USC 103 which utilize either a single reference in combination with case law or multiple references.  The 
Impermissible hindsight used to read my claim limitations as obvious in the Lattin reference.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The rejections clearly show that the use of the claimed elements is well known in the art.  The optimization of specific dimensions and magnetic strength is known to be optimized through routine optimization as shown in the cited art of record and through the citation to In re Aller.
The examiner has not accounted for all my claim limitations in the rejection.
As shown in the claim rejections, all the limitations can be accounted for either by the cited art of record or though routine optimization.
The examiner has not provided a prima facie case of obviousness in view of the limitations of my claims including specific dimensions, magnetic field strength, the permanent magnet encapsulated within the receptacle target in a fixed position.
The examiner has not established a prima facie case of obviousness.
The examiner utilizes obviousness of similar ranges, amounts and proportions (See MPEP 2144.05) as routine optimization as reasoning for combining references through the citation to In re Aller.  The Koralia and Honein references are used to show that the optimization of these parameters are well known in the art and it would have been obvious to one of ordinary skill in the art to optimize these parameters through routine optimization.
The examiner did not make determinations of all the 35 USC 103 statutory required and Graham v. John Deere Inquiries.
Differences between the claimed invention at issue and the prior art have not be resolved.
Level of ordinary skill in the prior art has not been resolved.
The factual inquires of Graham v John Deere are explained in the rejections.  The rejections clearly show what the primary reference teaches and what the secondary references teach along with a rational such as routine optimization for as to why the references would be combined.  The level of ordinary skill in the art would be ascertained from the reference which were published prior to the effective date of the instant invention.  The difference between the prior art and claims at issue are shown through the use of the secondary references to meet the limitations silent in the primary reference.
No reasons are identified that would have prompted a person of ordinary skill to combine the elements in the claimed way.
The utilization of routine optimization as defined in In re Aller provides the reason to combine the references.  The exact parameters not taught in Lattin are easily ascertained in the secondary and tertiary references and easily optimized in view of In re Aller.
The patent examiner only asserts “it would have been obvious to one of ordinary skill in the art to have” in this obvious to try who knows.
In re Aller clearly shows and has shown for years that the routine optimization of known result effective variables is an indication of obviousness.  One would readily review the Lattin reference in view of the Koralia and Honein reference and realize that the specific parameters of Koralia and Honein can be used in the Lattin reference, further In re Aller also clearly makes known that the optimization of such parameters are easily obtained through routine optimization.
Many of the cited prior art references, which were published years and even decades before my patent’s filing date is evidence of the non-obviousness of the claims.
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  The age of the references do nothing to provide evidence as to whether or not the claims are obvious in view of the cited art of record.
The examiner proposed modifications of the prior art inventions would render the inventions being modified inoperable or unsatisfactory for its intended purpose.
The examiner does not find any persuasive evidence on the record to prove that the modifications to the prior art as asserted in the rejections would make the resulting invention inoperable or unsatisfactory for its intended purpose.  

The examiner does not provide specific reasons to support the obviousness rejection.  The applicant’s specification has direct reference to properties claimed.  The examiner has not articulated reasoning with some rational underpinning to support the legal conclusion of obviousness required by 35 USC 132.  
	The specific reasons for combining the references are supported through the citation to In re Aller.  In re Aller provides support for routine optimization wherein the use of In re Aller in view of the Koralia and Honein reference would render the combination obvious.
The examiner having determined my invention the species are not obvious variants of each other is now estopped in asserting drastic modifications from the Lattin reference are obviousness.
	The modification achieved through the combination of Koralia and Honein with the citation of routine optimization through In re Aller are not drastic modifications.  The examiners assertion that such combination would be obvious does not create an estoppel for future modification.
The use of the Kim ‘702 abstract to form part of a basis for claim rejection as stated by the USPTO “is generally inappropriate”.
	See MPEP 2120 II wherein the abstract can be used as prior art.  When an abstract is used to support a rejection, the evidence relied upon is the facts contained in the abstract, not additional facts that may be contained in the underlying full text document.  The Kim abstract clearly shows that the use of luminescent material on a game/toy are well known in the art.  Such is the use of preferred materials which is an indication of obviousness.
Unexpected results include the Klinkk sound when the caps hit the target, unpredictable magnetic behaviors for instance the cap wobble shown in the video.
	The wobble of the cap when held in the magnetic field are simply the results of scientific principals which are known in the art.  The action of a wobble in a structure held in a magnetic field is not a patentable advance.  The sound of the Klinkk when a cap hits a target is also the results of scientific principles.  These are not unexpected results to negate a finding of obviousness or anticipation.
Unexpected commercial success at tradeshows my Stack’em game was wildly popular.
	Although the claimed invention may be wildly popular, how popular an invention is does not prove that the invention is not obvious in view of the prior art.
The prior art does not suggest the invention.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/           Examiner, Art Unit 3711